La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
El caso de autos requiere que nos expresemos en tomo a la intervención de los Procuradores de Asuntos de Familia en controversias que se refieren a la consignación judicial de cierta cuantía de dinero. Originalmente, la controversia se limitaba a determinar —cuando un proceso de consigna-ción se refiere a un menor de edad— si era preciso obtener autorización judicial y, en consecuencia, requerir la inter-vención de la Procuradora de Asuntos de Familia para que ésta compruebe la corrección de la cuantía consignada.
Ahora bien, tras un cambio en el trasfondo fáctico de la controversia —acaecido durante el trámite apelativo—, es preciso resolver si la imposición de estos requisitos aplica-ría igualmente cuando el procedimiento de consignación se realice a favor de una persona mayor de edad declarada incapaz judicialmente por la imposibilidad de regir su persona y sus bienes. En cualquier caso, la respuesta sería la misma. Veamos.
[[Image here]]
El Sr. Samuel Echevarría Colón falleció el 19 de marzo de 2013. Al momento de su fallecimiento, el señor Echeva-rría Colón pertenecía a la matrícula de la Administración del Sistema de Retiro de los Empleados del Gobierno del Estado Libre Asociado de Puerto Rico (AEELA). Con rela-ción a las aportaciones que éste había acumulado por años de servicio como empleado público, el señor Echevarría Co-lón había designado como beneficiarías a su esposa, la Sra. Socorro Pérez Valentín, y a su hija, procreada con la Sra. Marilú Carrión Hernández, Socorro Echevarría Carrión. Tras la muerte del señor Echevarría Colón, la señora Pérez Valentín recibió oportunamente el pago de los beneficios correspondientes. La hija del señor Echevarría Colón y de la señora Carrión Hernández, sin embargo, no recibió el *947pago que le correspondía, en razón de ser menor de edad y, consecuentemente, carecer de capacidad para aceptarlo. En los procedimientos, la menor fue representada por su madre con custodia y patria potestad, la señora Carrión Hernández. En atención a esto, la Administración del Sis-tema de Retiro (Administración) presentó ante el Tribunal de Primera Instancia, una petición de consignación por $34,291.41 en beneficios que le correspondían a la menor.
A pesar de tener ante sí todos los documentos relaciona-dos con la participación de la menor en los beneficios del Sistema de Retiro de su padre, el Tribunal de Primera Ins-tancia, mediante resolución y orden notificada el 16 de abril de 2014, denegó la petición de consignación y ordenó que ésta se enmendase para incluir a la menor como parte demandada. Asimismo, el Tribunal de Primera Instancia ordenó la devolución del dinero consignado.(1)
Luego de que la reconsideración solicitada fuera decla-rada no ha lugar, el 16 de junio de 2014 la Administración acudió al Tribunal de Apelaciones mediante un recurso de certiorari. El 30 de junio de 2014, el foro apelativo inter-medio emitió una sentencia revocando el dictamen del foro primario. Además, ordenó motu proprio que se iniciara un procedimiento de autorización judicial y que la Procura-dora de Asuntos de Familia comprobara que la cuantía que se le debía a la menor era correcta previo a la consignación y consiguiente liberación del deudor.
Inconforme con tal determinación, el Procurador de Asuntos de Familia, por conducto de la Procuradora General, presentó una Comparecencia Especial en Solicitud de Reconsideración ante el Tribunal de Apelaciones. En ésta sostuvo que el Tribunal de Apelaciones había errado al *948atribuirle al Procurador de Asuntos de Familia funciones y deberes que por ley no le correspondían. Específicamente, arguyo que el Procurador no estaba facultado en ley para participar de un procedimiento de consignación con el pro-pósito de corroborar la corrección del monto adeudado, aun cuando la beneficiaría fuese una menor.
El Tribunal de Apelaciones, por su parte, declaró no ha lugar la reconsideración presentada. Al así proceder, el foro apelativo intermedio razonó que la aceptación de la consig-nación afectaba los intereses de la menor, ya que el pago extinguiría el crédito existente. Expresó el Tribunal de Apelaciones que “[e]mitir un dictamen sobre lo solicitado no resulta oneroso para la Procuradora y constituye una precaución razonable para proteger los derechos de la menor”. Apéndice, págs. 3-4.
Así las cosas, el 19 de septiembre de 2014 la Procura-dora General, en representación del Procurador de Asuntos de Familia, presentó una petición de certiorari ante este Foro. Planteó, en esencia, que el Tribunal de Apelaciones había errado al ordenar al Procurador de Asuntos de Fa-milia intervenir en un procedimiento de consignación. Alegó, además, que el Tribunal de Apelaciones había errado al ordenar que, previo a la consignación, se iniciara un procedimiento de autorización judicial. Argumentó, por lo tanto, que el foro apelativo intermedio erró al pretender consolidar dos procedimientos legales distintos en uno solo. El 12 de diciembre de 2014 expedimos el auto solicitado
Conforme lo dispuesto en la Regla 21 del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B, según enmen-dado, tanto la Procuradora de Asuntos de Familia como la AEELA presentaron sus correspondientes alegatos. En lo pertinente, la Procuradora trajo a nuestra atención que, pendiente la expedición del recurso de certiorari, la menor advino a la mayoría de edad. Asimismo, nos informó que la señora Carrión Hernández presentó el 11 de febrero de 2015, ante el Tribunal de Primera Instancia, una acción *949sobre declaración de incapacidad y nombramiento de tutor referente a la señora Echevarría Carrión. Ello, pues alegó que ésta sufría de condiciones mentales incapacitantes.
En sus correspondientes alegatos, tanto la Procuradora como la AEELA argüyeron que este cambio fáctico no tor-naba académica la controversia ante nuestra considera-ción, por lo que no debía afectar la disposición del presente recurso. Asimismo, posteriormente, el Procurador de Asun-tos de Familia presentó un escrito titulado Moción del Pro-curador de Asuntos de Familia Solicitando se Acepten Do-cumentos Pertinentes al Presente Caso, que Surgieron con Posterioridad a la Presentación de la Petición de Certiorari. En síntesis, incluyó ciertos documentos relacio-nados con el procedimiento de declaración de incapacidad y nombramiento de tutor con tal de reiterar su posición en torno a la vigencia de la controversia planteada.
En aras de auscultar el resultado del procedimiento de declaración de incapacidad y nombramiento de tutor ins-tado por la señora Carrión Hernández, el 7 de octubre de 2016, emitimos una Resolución en la que ordenamos a las partes a que nos informaran sobre el estado de este proceso. Asimismo, las partes debían expresase en torno a cómo el referido procedimiento repercutía en la disposición del recurso ante nuestra consideración.
Oportunamente, el 1 de noviembre de 2016, el Procura-dor presentó la Moción del Procurador de Asuntos de Fa-milia en Cumplimiento de Resolución. Mediante ésta, nos informó que, el 28 de septiembre de 2016, el foro primario declaró incapaz a la señora Echevarría Carrión y nombró a su madre, la señora Carrión Hernández, como su tutora.(2)
*950Por otra parte, el Procurador reafirmó su postura de que la controversia ante nuestra consideración no se ha tornado académica. En esencia, informó que los fondos en cuestión todavía no han sido pagados. Por ello, tras la de-claratoria de incapacidad, se “mantiene vigente la necesi-dad de que los $34,291.41 de los que [éjsta es beneficiara sean consignados en el Tribunal, hasta tanto se solicite la utilización de los mismos mediante el procedimiento correspondiente”. Moción, pág. 4. Por último, reiteró su ar-gumento de que la cuestión planteada era una recurrente ante los tribunales.
Considerado todo lo anterior, procedemos a resolver.
\—i
En nuestro ordenamiento, la figura de la con-signación judicial procura brindar a un deudor un meca-nismo mediante el cual pueda liberarse de su obligación. De esta manera, la consignación supone una forma de pago que le permite al deudor solicitar a un tribunal que ordene la cancelación de la obligación. Véase Art. 1134 del Código Civil, 31 LPRA see. 3184. Asimismo, el Artículo 1134 del Código Civil establece que “[mjientras el acreedor no hu-biere aceptado la consignación, o no hubiere recaído decla-ración judicial de que está bien hecha”, la obligación podrá subsistir si el deudor retira la cuantía consignada. íd. Es decir, la consignación surte el efecto liberatorio que persi-gue en dos instancias distintas, a saber: (1) mediante la aceptación de la cuantía consignada por parte del acreedor, o (2) por vía de una declaración judicial a los efectos de que la consignación se realizó conforme a derecho. Para la con-creción de esta última, el Tribunal deberá evaluar, entre otras cosas, el cumplimiento con los requisitos que el Có-digo Civil dispone para el pago por consignación.
*951Según el Código Civil, la consignación, de ordina-rio, debe estar precedida por una oferta de pago. 31 LPRA see. 3180. De ahí que la consignación ostente un carácter coactivo, pues permite la extinción de la deuda aun ante la negativa por parte del acreedor a recibir el pago. íd. En caso de que el acreedor se encuentre ausente o incapaci-tado para recibir el pago, el Artículo 1130 del Código Civil preceptúa que “ [1] a consignación por sí sola producirá el mismo efecto [liberatorio]”. 31 LPRA see. 3180. No obs-tante, para que se produzca ese efecto, es necesario que el deudor anuncie a las personas interesadas en la obligación su intención de consignar lo debido. 31 LPRA see. 3181.
Posterior al anuncio, el deudor depositará “las co-sas debidas a disposición de la autoridad judicial, ante quien se acreditará el ofrecimiento en su caso, y el anuncio de la consignación en los demás”. 31 LPRA see. 3182. Efec-tuada la consignación, los interesados deberán igualmente ser notificados de ésta. 31 LPRA see. 3182. Por último, el Artículo 1131 del Código Civil establece que “[lja consigna-ción será ineficaz si no se ajusta estrictamente a las dispo-siciones que regulan el pago”. 31 LPRA see. 3181. Es decir, para que se considere bien hecha la consignación y pueda decirse que ésta constituye el pago de lo debido, es indispensable que el pago se haga “a la persona en cuyo favor estuviese constituida la obligación, o a otra autorizada para recibirla en su nombre”. 31 LPRA see. 3166.
Al examinar las exigencias para la realización de la con-signación, se puede colegir que, en aquellos casos en los que el acreedor esté incapacitado para recibir el pago, se puede prescindir del previo ofrecimiento de pago. Esto es, “la consignación por sí sola producirá el mismo efecto libe-ratorio de la figura, sin que el propio texto de la ley re-quiera la oferta previa contemplada en el párrafo primero”. (Enfasis suprimido). M. J. Vera Vera, La oferta de pago y la consignación: su eficacia liberatoria en el pago dinerario a *952menores mediante el procedimiento de jurisdicción volun-taria, 36 Rev. Der. PR 211, 220 (1997).
Por otro lado, cabe recordar que la incapacidad supone la falta de la voluntad que la ley considera necesaria para que de los actos humanos deriven efectos jurídicos. Véase A, von Tuhr, Derecho civil: teoría general del derecho civil alemán, Madrid, Marial Pons y Ediciones Jurídicas y So-ciales, Vol. I2 (Las Personas), 1999, págs. 379-380. En lo que nos concierne, tanto la minoría de edad como la de-mencia figuran como restricciones a la capacidad de obrar. 31 LPRA see. 82. Ciertamente, ante estos supuestos de in-capacidad, la restricción o limitación a la capacidad de obrar se puede suplir mediante la figura de la patria potes-tad o la institución de la tutela. Bonilla Ramos v. Dávila Medina, 185 DPR 667, 678 (2012).
Por lo tanto, en aquellas instancias donde una persona mayor de edad ha sido declarada judicialmente incapaz, le compete a su tutor actuar como su represen-tante legítimo en un proceso de consignación en el que el incapacitado tenga un interés propietario sobre la cuantía consignada. Ello, pues, “[e]l tutor representa al menor o incapacitado en todos los actos civiles, salvo aquellos que por disposición expresa de la ley pueden ejecutar por sí solos”. 31 LPRA see. 781.
De forma similar ocurre en instancias donde la incapa-cidad del acreedor consiste en la minoría de edad. Claro está, en estos supuestos corresponderá a quien ostente su patria potestad actuar como su representante legítimo en el proceso de consignación. Esto, puesto que, según lo pres-crito el Artículo 153 del Código Civil, “[e]l padre y la madre tienen, respecto de sus hijos no emancipados el deber de [...] representarlos en el ejercicio de todas las acciones que puedan redundar en su provecho”. 31 LPRA see. 601. Véanse, además: Biaggi v. Corte, 68 DPR 407, 409 (1948); Agostini v. Registrador, 39 DPR 577 (1929). Asimismo, el Artículo 154 del Código Civil dispone que " [1] a administra-*953ción de los bienes de los hijos que estén bajo la patria po-testad pertenece, en ausencia de decreto judicial al efecto, a ambos padres conjuntamente o a aquel que tenga bajo su custodia y potestad al menor”. 31 LPRA see. 611.
Por último, es importante destacar que, en aque-llos casos en los que los padres tengan intereses opuestos a los de sus hijos, el Artículo 160 del Código Civil establece que “el Tribunal de Primera Instancia nombrará a éstos un defensor judicial que los represente enjuicio y fuera de él”. 31 LPRA see. 617. También en aras de salvaguardar los intereses de los menores, el Artículo 159 exige, además, una autorización judicial previa en lo que concierne a actos de administración de los bienes de un menor cuyo valor exceda los $2,000. 31 LPRA 616.(3) Esta autorización judicial, a su vez, tiene el propósito de suplir la falta de capa-cidad del menor en la transacción. In re García Cabrera et al., 188 DPR 196, 209 (2013).
I—I H-l
Como hemos visto, para que una consignación judicial a favor de un incapaz o de un menor surta el efecto de liberar al deudor y, consiguientemente, extinga la obligación, es preciso que el representante legítimo de éste supla la falta de capacidad y acepte la cuantía consignada. En ausencia de tal aceptación, el deudor podrá quedar igualmente libe-rado cuando recaiga una declaración judicial a los efectos de que la consignación estuvo bien hecha. 31 LPRA see. 3184. En este caso, al instar su petición de consignación *954ante el Tribunal de Primera Instancia, la Administración presentó todos los documentos relacionados con la partici-pación de la señora Echevarría Carrión en las aportaciones que su padre hiciera en vida al Sistema de Retiro. Asi-mismo, la Administración cumplió con el requisito de noti-ficar a ésta y al Procurador de Relaciones de Familia, como parte interesada, de la solicitud para consignar los fondos. A pesar de estos trámites, el foro primario, en lo perti-nente, denegó la petición de consignación y ordenó la devo-lución del dinero consignado.
Por su parte, el Tribunal de Apelaciones concluyó que previo a la consignación, resultaba necesario iniciar un procedimiento de autorización judicial y que la Procura-dora de Asuntos de Familia debía comparecer para com-probar la corrección de la cuantía consignada. Esto, por tratarse de una transacción que extinguiría un crédito cuya suma excedía los $2,000. El Tribunal de Apelaciones fundamentó su determinación de requerir la iniciación de un procedimiento de autorización judicial y la comparecen-cia de un procurador de familia en el hecho de que la acep-tación de la consignación afectaba los intereses de la se-ñora Echevarría Carrión. Esto, a pesar de que no surge del expediente que la madre de ésta hubiese solicitado el re-tiro, utilización o liquidación de los fondos consignados.
Por último, es importante señalar que el Artículo 75 de la Ley Orgánica del Departamento de Justicia delimita los asuntos relacionados con menores en los que los procura-dores de asuntos de familia deben intervenir. Específica-mente, el inciso (a) establece que, “[e]n procedimientos so-bre autorización judicial, declaratoria de herederos y administración judicial cuando la cuantía de los bienes ob-jeto del procedimiento no exceda de mil dólares ($1,000)”. 3 LPRA sec. 295a(a). Claramente, no nos encontramos ante ninguna de las situaciones que ese inciso regula. Por lo tanto, el Tribunal de Apelaciones, al requerir la interven-ción de la Procuradora de Asuntos de Familia, amplió in-*955debidamente las facultades conferidas a esa servidora por Ley.(4)
En este caso, los intereses de la señora Echevarría Carrion están adecuadamente representados por su progeni-tora, quien, como se indicó, no tiene intereses incompatibles con los de su hija. Siendo ella la persona que ostenta la tutela de la señora Echevarría Carrión, es la responsa-ble de representar a ésta en el procedimiento judicial de consignación. Esto, sin necesidad de autorización ulterior. A esos efectos, la Regla 15.2 de Procedimiento Civil esta-blece diáfanamente que “[u]na persona mayor de edad o emancipada que esté judicialmente incapacitada deberá comparecer por medio de su tutor(a) general”. Reglas de Procedimiento Civil, 32 LPRA Ap. V. Asimismo, en casos en que se trate de una persona menor de edad, el represen-tante legítimo será quien ostente la patria potestad. íd. Por ende, según adelantamos, en ambos supuestos le co-rresponderá al tutor general o al progenitor con patria po-testad la facultad de aceptar la consignación realizada por el deudor. (5)
V
Por los fundamentos que anteceden, erró el Tribunal de Apelaciones al supeditar el procedimiento de consignación a un procedimiento de autorización judicial que, en este caso, era totalmente innecesario. Consiguientemente, se re-*956voca el dictamen recurrido y se devuelve el caso al Tribunal de Primera Instancia para que continúe el procedimiento de consignación en conformidad con lo aquí resuelto.
El Juez Asociado Señor Estrella Martínez concurrió con el resultado sin opinión escrita. La Jueza Asociada Señora Pabón Charneco disintió sin opinión escrita. El Juez Aso-ciado Señor Rivera García disintió sin opinión escrita. El Juez Asociado Señor Kolthoff Caraballo no intervino.

 El Tribunal de Primera Instancia estimó que la solicitud presentada por la Administración constituía una solicitud de interpleader al amparo de la Regla 19 de Procedimiento Civil, 32 LPRA Ap. V. Esto, a pesar de que la intención de la Admi-nistración era meramente consignar la cuantía en beneficio de la menor, cual bene-ficiarla, y no obligar a partes adversas a litigar entre sí, tal y como requiere la referida regla.


 Por otro lado, el Procurador informó que el 14 de octubre de 2016 la señora Carrión Hernández presentó una moción de reconsideración con tal de aclarar dos determinaciones de hecho. Mediante una Resolución y Orden, notificada el 20 de octubre de 2016, el Tribunal de Instancia proveyó con lugar la reconsideración, mas no alteró el resultado del caso. Consecuentemente, el Procurador hizo constar que la referida determinación aún no es final y firme, ya que no han culminado los términos correspondientes para recurrir en alzada.


 Además de estar contemplada en nuestro Código Civil, la autorización judicial está regulada por el Artículo 614 del Código de Enjuiciamiento Civil. En lo que atañe al caso ante nuestra consideración, basta con subrayar que solo se requiere la autorización “[e]n todos los casos en que según el Código Civil necesitan los padres o el tutor de un menor o incapaz autorización judicial para actos o contratos que se refieren a la guarda de dicho menor o incapaz y de sus bienes”. 32 LPRA see. 2721. En atención a que claramente no nos encontramos ante uno de esos casos, estimamos innecesario una discusión prolija de los contornos sustantivos y procesales de esta figura.


 Destacamos, además, que sería irrazonable requerir que los procuradores de asuntos de familia daban comparecer y corroborar la corrección de la cuantía en todo procedimiento ex parte de consignación. Es función del tribunal, en base a los docu-mentos presentados, determinar la corrección de la cuantía consignada en este tipo de casos y determinar si la consignación cumple con los requisitos esbozados anteriormente.


 Reconocemos que este dictamen aplica a supuestos fácticos que cambiaron durante el transcurso del trámite apelativo ante este Tribunal. No obstante, consi-deramos que el caso ante nuestra consideración no se tornó académico. Según co-mentamos, las aportaciones acumuladas en AEELA aún continúan en espera de ser percibidas por la beneficiarla. Claro está, ello en consecuencia del dictamen del foro apelativo intermedio.